Citation Nr: 1423250	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-46 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction of the claims file is with the RO in Atlanta, Georgia.  

The record reflects that the Veteran raised a claim for service connection for prostate cancer, to include as secondary to herbicide exposure.  This claim has not yet been adjudicated and is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for service-connected PTSD.  Upon receipt of his August 2007 claim, he was afforded a September 2007 VA psychiatric examination.  This examination is the most recent psychiatric examination of record.  As this examination took place nearly seven years ago and the Veteran has reported an increase in symptomatology since that time, a new VA examination is necessary.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

The Board also notes that the Veteran is receiving ongoing VA psychiatric treatment.  Records of such treatment were most recently requested from the local VA healthcare system in November 2009, nearly five years prior.  Thus, any available updated treatment records should be requested.  

Finally, the Veteran has also perfected an appeal of his claim for a total disability rating based on individual unemployability due to service-connected disabilities.  Adjudication of this claim must be deferred however, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical facility in Lake City, Florida, or any other VA medical facility at which the Veteran has received psychiatric treatment, and request any medical records not already obtained regarding the Veteran's psychiatric treatment.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for an examination to determine the current impairment resulting from the service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  

The examination report should include a discussion of the Veteran's psychiatric history and his symptoms.  The examination report should outline the severity of his PTSD in terms conforming to the applicable rating criteria.  

The examiner is asked to provide an opinion concerning the impact of the Veteran's PTSD on his occupational and social functioning, to include his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

